JUDGMENT ORDER

CARMAN, Judge:
Upon consideration of the United States Department of Labor’s determination in Getronics Wang Company, LLC, Valley View, OH; Notice of Revised Determination on Remand, 69 Fed. Reg. 20,643 (April 16, 2004), issued in response to this Court’s order of March 31, 2004, Former Employees of Getronics Wang Co., LLC v. Chao, No. *165203-00529 (Ct. Int’l Trade March 31, 2004) (order granting voluntary remand), Plaintiffs’ letter to Court dated September 27, 2004, advising this Court that Plaintiffs accepted Department of Labor’s remand determination and settlement documents have been signed, and all other pertinent papers, it is hereby
ORDERED that the Department of Labor’s determination is affirmed; and it is further
ORDERED that all issues before the Court having been resolved, this case is dismissed.